I warmly congratulate
Ambassador Insanally, on his election as President of the
forty-eighth session of the General Assembly. As a fellow
Commonwealth member with Guyana, Australia is very
pleased to serve in the Assembly under his presidency.
This session of the General Assembly will deal with a
particularly heavy and important agenda. It will do so at a
time when hopes for, and expectations of, the United
Nations have never been greater - but when, at the same
time, many doubts have been raised about the capacity of the
United Nations system to cope. We will be relying very
much, Mr. President, on your wisdom and your experience
as you preside over our deliberations.

The world is a rather less happy place than we all
hoped it would be after the end of the cold war. Economic
and social deprivation continues to be a harsh daily reality
for many of our countries and our peoples. Not even the
most advanced countries are immune. The developed
Western economies are limping, with low growth rates,
historically high unemployment rates, increasing disparities
as a result between rich and poor, and a continuing inability
so far to reach agreement - either between themselves or
with the rest of the world’s trading nations - about the
General Agreement on Tariffs and Trade liberalization
measures so necessary to give a new kick-start to world
trade and economic growth.
In the non-Western world, rates of growth have been
extraordinarily uneven. The spectacular advance in some
regions, in particular East Asia, has been in stark contrast to
the continuing terrible deprivation and poverty in others.
Some States have simply been unable to cope with exploding
internal economic, political and social problems, and for all
practical purposes have collapsed, leaving the international
community to respond, somehow, to the humanitarian crises
that have followed so often.
In security terms, the end of the cold war has seen the
end of the super-Power nuclear-arms race and has relieved
us of the immediate threat of nuclear devastation. We have
seen major achievements in nuclear-arms reduction; and for
the first time in the history of the nuclear age a
comprehensive test-ban treaty, which would ban all nuclear
tests in all environments for all time, seems within our
reach. We could help to make it even more so by adopting
by consensus a resolution in this Assembly supporting the
negotiation of that treaty. A very great deal, of course,
depends on the current moratorium on all nuclear testing
being maintained. We in Australia very strongly support
what President Clinton said in that respect this morning.
This year we signed at last, after 20 years of
negotiation, the chemical weapons Convention. But much
remains to be done to bring this and other instruments into
effective operation. And there are still too many countries
unwilling to submit themselves to the disciplines, more
important and more necessary now than ever, of the nuclear
non-proliferation Treaty.
The threat of conflicts between States has certainly not
diminished with the end of the cold war. If anything, the
removal of the cold-war gridlock - the discipline imposed by
the super-Powers on each other and their respective
supporters - has created more room than ever for States to
manoeuvre. Some are beginning to do so, and some are
bound to seek to do so in the future. Some of the emerging
economic Powers have yet to acquire political or military
profiles commensurate with their new wealth, and the
process of adjustment certainly has ample potential to
generate regional tensions. Should those tensions escalate
into conflict, the unhappy reality is that proliferation of more
sophisticated conventional weapons and proliferation of the
capacity to develop weapons of mass destruction make any
prospect of major regional conflict an alarming one for the
world as a whole.
The release of cold-war pressures has been associated
with another major new development of security concern
with which we are all now disturbingly familiar: the
resurgence of ethno-nationalism, often taking a violent form.
Some ethnic groups are being prepared to pursue their
claims for self-determination within the framework of
existing States, arguing essentially for minority human rights
protection - claims of right which, on first principles, we
should all be prepared to acknowledge and support. But
many other such groups have made clear that they will be
satisfied by nothing less than their nations becoming States,
causing the fragmentation of existing States in the process,
and creating some very real dilemmas for the international
community as a result. Again, the proliferating availability
of weaponry of every degree of sophistication has given a
sharp new edge to these concerns.
Looking out upon a world with all these characteristics,
it is easy to be pessimistic and fatalistic. But I do not think
we should retreat into that habit of mind. For everything
that has gone wrong over the last few years, there is
something else that has gone right. To match against the
awful continuing tragedy in the former Yugoslavia, we have,
for example, this month’s peace agreement in the Middle
East - of course, only the first step in what remains a long
journey, but an enormously encouraging one
notwithstanding. And to match against the continuing chaos
and uncertainty in Somalia, and the at best very limited
success of the United Nations operation there, we have now
the unquestioned success of the United Nations operation in
Cambodia - and the end at last to more than 20 years of
what has been a real twentieth-century tragedy involving
bloody war, civil war, genocide, invasion and civil war
again.
A terrible conflict continues in Angola, but peace is at
hand at last in Mozambique; and in South Africa the final
death of apartheid is imminent, as testified last week in this
place by Nelson Mandela. Military regimes have given way
to democratic ones throughout Latin America. Many
problems remain to be solved in the former Soviet Union,
but Governments that can credibly claim to reflect the will
of their peoples are in place throughout Central and Eastern
Europe. The military regime in Myanmar, or Burma,
continues to resist the obvious mood of its people for liberty
and democracy, but elsewhere in the region traditionally
monolithic government structures - driven in many cases by
economic imperatives - are beginning to show signs of
flexibility and responsiveness.
But while I do not believe that we should be unduly
pessimistic or fatalistic about the condition of the world
around us, nor can we afford to be complacent. There is
much more that we can and should be doing to reinforce and
strengthen the international community’s capacity to govern
itself better, and in particular to better guarantee the
maintenance of peace and security in the post-cold-war
world. It is on this subject - the role of the United Nations
and the international community generally in securing peace
in the world of the 1990s and beyond that I want specifically
to focus my remarks today.
A little over a year ago, following a unique meeting of
the Security Council, Secretary-General Boutros-Ghali
published "An Agenda for Peace". It was and remains a
remarkable document, one which poses most of the questions
we need to address if we are to have a fair chance of
maintaining international peace and security in the world of
today and the foreseeable future. Since that time, a
worldwide debate has taken place on the issues described in
"An Agenda for Peace", which has involved not only
Governments and officials, but has reached out to embrace
Forty-eighth session - 27 September l993 25
universities, foundations, non-governmental organizations
and many organs of the public media as well. This debate
generated resolutions at the last session of the General
Assembly, several worthwhile changes to some procedures
and structures within the Secretariat, and the prospect of
further changes to come.
It cannot be said, however, that the issues raised by
"An Agenda for Peace" are now all settled, either in theory
or in practice. We still do not have even a completely clear
and consistent shared vocabulary to define the ways in which
it is possible for the United Nations and other organs of the
international community to respond to security problems:
"peacemaking", for example, means different things still to
different people; so do "preventive diplomacy" and "peace
building"; the conceptual boundary between "peace-keeping"
on the one hand and "peace enforcement" on the other is not
drawn in the same way by everyone who uses these terms.
Nor do we seem yet to have clear and universal
agreement even as to the kind of problems which justify a
security response by the international community. Should
we recognize, for example, a humanitarian right of
intervention and, if so, in what circumstances and to what
extent? When does an economic or social problem become
the kind of security problem which justifies the mobilization
of the response strategies spelt out in Chapters VI and VII
of the United Nations Charter?
Even when it comes to applying a very familiar
response to a new problem - for example, establishing a
peace-keeping operation like the 30 which have now been
initiated since 1946 - there does not yet seem to have been
developed a commonly accepted check list of criteria to
guide decision-makers in determining when precisely the
operation should be set in train, how it should be structured,
managed and resourced, or how long it should continue.
Every situation, of course, has its own characteristics, but is
it really necessary for decisions on these matters by the
Security Council or others to be made on so evidently ad
hoc a basis?
When it comes to thinking about how the United
Nations - and others in the international community,
including regional organizations - might best be structured,
organized, managed and funded to most effectively address
the international peace and security agenda, it is not clear to
me that we have yet heard the last word in that debate.
An extraordinary amount has been achieved in the
tumultuous period since 1989 in responding to the new
demands and challenges that have been unceasingly hurled
at the United Nations, but a good deal more remains to be
done if the United Nations in particular, the only fully
empowered body with global membership that we have, is
to be as effective as we would all want it to be.
It is much easier, of course, to ask all these questions
than to answer them. Identifying problems is always easier
than defining acceptable solutions. But I believe that we all
have a responsibility to each other and the international
community to try to answer these questions and to keep on
working away at the answers until we find common ground.
So it is in that spirit that I put before the Assembly today a
detailed study of these questions, which tries to answer them
in a way which might help us find a little more of that
common ground.
The study, in the form of a book entitled Cooperating
for Peace, has been distributed, I hope, to delegations as I
speak. I do not pretend for a moment that this says the last
word on any of the enormously complex and sensitive issues
with which it deals. It is simply an Australian contribution
to the debate which was so thoughtfully and constructively
initiated by the Secretary-General last year.
The study seeks to do three things in particular. First,
it suggests ways of bringing a little more clarity - to the
extent this is presently lacking - into the concepts and
vocabulary that we use in defining security problems,
defining possible responses and matching responses to
problems. Secondly, it suggests specific criteria that might
be applied by decision-makers in deciding what, if any,
response is appropriate to a particular new security problem.
And, thirdly, it suggests a priority list of areas in which
further United Nations reform might usefully be pursued. In
the short time that remains to me I shall try to give a quick,
outline sketch of what we are trying to say in each of these
respects.
First of all, on the issue of concepts and terminology,
it is perhaps worth making the point at the outset that this is
not just something for academics to wrangle about. It
matters in practice. If decision-makers do not share the
same basic way of looking at issues and the same basic
vocabulary in defining them, there is a very real risk that
they will talk past each other - or, at the very least, find it
very much harder to produce responses which are timely,
properly graduated, effective in practice, affordable and
broadly consistent from one case to the next.
Just as importantly, the choice of words can sometimes
significantly influence the way in which we think about
matters of substance. To give just one example: If we use,
as many people still do, the expression "peace-making" to
describe military enforcement action, then, simply because
this is such an innocuous and constructive sounding
expression, there is a danger that we may over time become
a little more relaxed than we should be about taking such
action. It is much better, I suggest, to confine the expression
"peace-making" to diplomatic-type activity to resolve conflict
and to reserve the expression "peace enforcement" to
describe the always dangerous, always messy, and what
should always be the last-resort, activity of applying military
force.
In the study we define security problems, in more or
less escalating order of seriousness, as "emerging threats",
"disputes", "armed conflicts" and "other major security
crises." We make the point that security is not strictly or
solely a military concept and that threats to security, as
many speakers in the general debate have already said, can
these days come very much from factors such as exploding
population pressures, environmental degradation, mass
involuntary movements of people and the illicit narcotics
trade, among other things.
Equally, we define possible responses to security
problems, again in escalating order of severity, in terms of
"peace- building," "preventive diplomacy," "preventive
deployment," "peace- making," "peace-keeping," "sanctions"
and "peace enforcement." We are at pains to emphasize that
it is only as a last resort that security solutions should be
seen as coming out of the barrel of a gun. We give much
more emphasis than has been common elsewhere to the
concept of "peace-building," which we define in the study as
extending not just to post-conflict economic development
and institution-building strategies, but to a whole variety of
preventive strategies, both within particular countries and in
the form of international treaty-type régimes addressing both
military and non-military threats to security.
In defining criteria for embarking on peace operations -
whether peace-keeping or peace enforcement - the most
crucial consideration is that there be a clearminded focus on
the objectives of the exercise and the likely effectiveness of
the operation in achieving those objectives. No operations
of this kind should ever be embarked upon for the sake of
being seen to be doing something. Although it is not always
possible to analyse or predict with certainty, it should always
be possible to avoid embarking on operations which are
manifestly likely to be ineffective and which, as such, put at
risk the most crucial United Nations resource of all, its
credibility.
In the case of peace-keeping we suggest in Cooperating
for Peace that there are seven basic conditions for ensuring
an effective operation: clear and achievable goals; adequate
resources; close coordination of peace-keeping with any
ongoing peacemaking activity; a capacity to be and to be
seen to be absolutely impartial as between the parties who
have been in conflict; a significant degree of local support
for the peace-keepers; evident support for the operation from
external Powers that may have been involved previously in
supporting one side or the other; and a "signposted exit",
that is, a clearly designated termination point, or set of
termination criteria.
When it comes to peace-enforcement operations, our
suggested criteria for determining involvement are quite
complex and vary according to whether one is talking about
an operation in response to cross-border aggression, as with
Iraq and Kuwait; about one in support of peace-keeping
operations, the basic rationale for United Nations
involvement in Bosnia-Herzegovina; or about peace
enforcement in support of humanitarian objectives, as in
Somalia. Without going into all the necessary detail now, I
think the basic considerations always come down to the
following: widespread international support; clear and
achievable goals; adequate total resources to meet those
goals; and clearly defined termination or review points.
If the United Nations is to play with maximum
effectiveness the central role it needs to play in maintaining
international peace and security, then further change, further
reform in the United Nations system, really is necessary.
Some of that change is bound to be painful for some people,
but that is the way of change. Putting it simply and starkly:
Unless the United Nations develops a comprehensive
capacity to address today’s and tomorrow’s problems - not
yesterday’s - there is a very real risk of the United Nations
gradually losing, with Governments and peoples around the
world, the credibility it needs to survive.
In the study we identify a number of priority areas for
change. The first is to restructure the Secretariat to ensure
that the Secretary-General has an effective chain of
command exercising authority over major United Nations
operations and to consolidate and coordinate in a more
orderly and manageable way the present sprawl of
departments and agencies. We support the proposal that the
Secretary-General create a new senior structure at United
Nations Headquarters under which he would have four
Deputy Secretaries-General responsible, respectively, for
peace and security, economic and social operations,
humanitarian operations and administration and management.
Each such Deputy Secretary-General would have full
executive responsibility for the operational issues falling
within his or her portfolio, subject only to direction by the
Secretary-General. This would be a big change, and it is not
the first time it has been proposed, but it is the one that,
more than anything else, would create the conditions for
more orderly and effective management throughout the
United Nations system.
The second priority need is to resolve once and for all
the United Nations critical funding problem. Various
adventurous ideas have been canvassed for external
funding - money coming from sources other than Member
States - and we suggest that at least one of those ideas,
namely, a small levy on international airline travel, be
further explored. But overwhelmingly, of course, the
problem is one that has been created by Member States,
including the richest of our number, and it is entirely within
our ability to resolve by meeting our assessed contributions
for regular budgets and peace operations in full and on time.
It is an abuse of good management principles and of basic
common sense to be forcing the Secretary-General to spend
so much of his time pleading for debts to be honoured. In
that respect I echo the sentiments expressed a few minutes
ago by Mrs. Brundtland.
If the bulk of current arrears were to be paid by the end
of this year, the United Nations finances would be in a quite
healthy position, with the Working Capital Fund, the Peace-
keeping Reserve Fund and the Special Account all
replenished and the Organization in a position to meet all
outstanding troop-contribution costs.
The third priority is to improve the management of
peace operations, both at Headquarters and in the field.
Some very significant and useful steps have already been
taken in this regard in the context of the creation of the new
Department of Peace-keeping Operations, but more remains
to be done, including in particular the development over time
of a properly constituted General Staff to plan and manage
the military dimensions of such operations.
The fourth priority is to give special attention to the
machinery of preventive diplomacy, again both at
Headquarters and in the field. These efforts have been
largely ad hoc in the past, although the Department of
Political Affairs is gradually building a core of appropriate
expertise. Quite apart from anything else, there is an
overwhelming cost advantage in doing more to stop disputes
becoming armed conflicts. We estimate the cost of keeping
100 well-qualified, experienced practitioners of preventive
diplomacy in the field for a year to be $21 million; compare
that with this year’s peace operations budget of $3.7 billion -
and compare it, moreover, with the $70 billion that it is
estimated to have cost the United Nations coalition to fight
the six-week Gulf war.
The fifth priority is to rethink the whole system of
humanitarian relief coordination. Despite advances that have
been made with the creation of the Department of
Humanitarian Affairs, we think some basic structural
problems remain. We propose that they be addressed in a
radical way by the creation of a new disaster-response
agency, combining the relief and basic rehabilitation
functions of the Office of the United Nations High
Commissioner for Refugees (UNHCR), the United Nations
Children’s Fund (UNICEF), and the World Food Programme
(WFP), which would work in turn directly to the suggested
Deputy Secretary-General for Humanitarian Affairs.
The sixth priority, as we see it, is to take various steps
to raise the profile within the United Nations system of
peace-building. This is, after all, the point of intersection
between the Organization’s peace and security role and its
economic and social role, and it should be given recognition
and emphasis as such. The pursuit of peace and security has
to include the satisfaction of basic human needs, as well as
the direct prevention, containment and settlement of armed
conflict. Much of the United Nations system is in fact
already concerned with peace- building in the form of
activities such as international law-making, disarmament,
economic and social advancement, sustainable development,
democratization and institution building. But much more
can be done, organizationally, to link these activities
together, to recognize their security significance, and to
ensure that they are pursued with a sense of common
purpose.
The remaining priority, a very large subject in itself, as
we all know, is to regenerate the Security Council - not
because it is now working ineffectively, but because its
manifest lack of representativeness is beginning to impact
upon its legitimacy. The Security Council is the linchpin of
the whole United Nations peace and security system, and it
is in no one’s interest that its credibility should be allowed
to gradually erode. The outstanding questions about the size
and shape of the Council should certainly be resolved by the
time of the United Nations fiftieth anniversary in 1995.
This, indeed, remains an ideal target date for the
achievement of a whole range of necessary organizational
reforms.
Running right through the study - and underlying all the
suggestions we have been making about structure and
process - is a single sustaining idea, that of cooperative
security. This embraces two perhaps rather more familiar
ideas, common security and collective security. But the
overall flavour of cooperative security can perhaps best be
captured by describing it, in a little more detail, as an
approach that emphasizes reassurance rather than deterrence;
that is inclusive rather than exclusive; that favours
multilateralism over unilateralism or bilateralism; that does
not rank military solutions over non-military ones; that
assumes that States are the principal actors in the security
system, but also accepts that non-State actors have an
important role to play; that does not particularly emphasize
the creation of formal security institutions but does not reject
them either; and that above all stresses the value of creating
habits of dialogue.
A good deal of the spirit of cooperative security is in
fact to be found in the Charter of the United Nations.
Paragraph 4 of Article 1, a provision much neglected in the
past, designates the United Nations as a "centre for
harmonizing the actions of nations" - not the sentiments of
nations, but the actions of nations. In Articles 55 and 56
Member States pledge themselves to create the
"conditions of stability and well-being which are
necessary for peaceful and friendly relations among
nations".
Underscored in that context are the promotion of higher
standards of living, the solution of economic and social
problems and respect for human rights.
Too often during the cold war we looked past these
obligations and concerns, because we were preoccupied with
military means of survival. But the threats that concerned us
then no longer exist; and what was written in San Francisco,
before the cold war froze our capacity to deal with many
other kinds of threats to security, should now be seen as a
compelling guide.
Our survival in the 1990s and beyond will depend on
our developing a new understanding of what constitutes
security and what contributes to it. It will depend on our
capacity to think clearly about how to react to new security
problems as they arise. It will depend on our willingness to
rethink and to reshape our institutions, including the United
Nations, so that they can cope with new realities. But,
above all, it will depend on our all developing and sustaining
a real commitment to cooperating for peace.
